DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “can be” renders the claim indefinite since it is unknown whether this limitation requires or does not require the policy to be based on an item possessed by the one or more passengers and pose data for the one or more passengers”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0174102 to Weissert et al. (Weissert)
	With respect to claims 1, 18 and 20 Weissert discloses a computer-implemented method comprising: 
obtaining, by a computing system comprising one or more computing devices, sensor data associated with an interior of an autonomous vehicle; 
(¶ 35 “vehicle 100 is a shared autonomous vehicle”)
(FIG. 3, 304 “capture images of cabin”; ¶ 14 “receiving, with a processing system, image data of one or more seats in a cabin of a vehicle from an image sensor, processing, with the processing system, the image data to determine a location of at least one passenger in the cabin”) 
determining, by the computing system and using the sensor data, that the interior of the autonomous vehicle contains one or more passengers; 
(¶ 14 “processing, with the processing system, the image data to determine a location of at least one passenger in the cabin”) 
in response to determining that the interior of the autonomous vehicle contains one or more passengers, analyzing, by the computing system, the sensor data to determine whether the one or more passengers are violating one or more passenger policies; and 
(i.e., the policy of an “unsafe condition”: ¶ 32 “ECU 112 can take action to mitigate an unsafe condition caused by the passenger being out of his or her respective seat. As used herein, the phrase "unsafe condition" refers to a situation in which a passenger is located in a position in the vehicle, for example outside of the vehicle seats, at which the passenger is at an increased risk for injury in the event of a sudden maneuver or accident by the vehicle”; safe position ¶ 68; ¶ 90 “passenger out-of-seat detection system 140 that operates after the passengers are settled to detect potentially unsafe conditions resulting from the passengers moving out of their respective seats while the vehicle 100 is in motion . . . monitor the cabin 104 of the vehicle and determine whether a user is out of his or her respective seat . . . out of seat determination”)
in response to determining that the one or more passengers are violating one or more passenger policies, automatically initiating, by the computing system, a remote assistance session with a remote operator.
	(¶¶ 82-86 “transmit a signal corresponding to the detected abnormal settling event to a remote server via the transceiver 196. For example, the signal corresponding to the abnormal settling event may be transmitted to a central control server to enable human intervention, for example a remote operator who can resolve the abnormal settling event by taking remote control of the vehicle 100 or communicating with the passengers via the speakers 184 and display 188 to instruct the passengers how to properly load into the vehicle 100”; ¶ 136 “enable human intervention, for example a remote operator mitigating the unsafe condition by taking remote control of the vehicle or warning the passengers via the speakers 184 and/or display 188, to remedy the potentially unsafe condition”). 

With respect to claim 2, Weissert discloses the sensor data includes image data captured by a camera depicting the interior of the autonomous vehicle.
(FIG. 8A – 10B)

With respect to claim 5, Weissert discloses wherein determining that the one or more passengers are violating one or more passenger policies further comprises: 
determining, by the computing system, a position and location of a body of a respective passenger of the one or more passengers based on the image data; 
based on the determined position and location, determining, by the computing system, whether a portion of the body of the respective passenger is outside of an area of the autonomous vehicle designated for passengers; and 
(¶¶ 31 “cabin monitoring system 108 is configured to monitor the positions of passengers in the vehicle 100 and determine whether the passenger is properly settled into the vehicle and whether the passenger is out of his or her respective seat. The cabin monitoring system 108 improves upon conventional vehicle monitoring systems by advantageously using key points of the passengers of the vehicle to determine whether the passengers are in one of the seats in the vehicle”; 32 “a passenger is located in a position in the vehicle, for example outside of the vehicle seats”; 68, 92-86, 90)
in response to determining that a portion of the body of a respective passenger is outside of the area of the autonomous vehicle designated for passengers, determining, by the computing system, that the one or more passengers are violating one or more passenger policies.
(¶¶ 31-32 “cabin monitoring system 108 enables generation of a signal corresponding to a passenger failing to properly settle into the vehicle in a predetermined time period based on the locations of the passengers, enabling the vehicle ECU 112 to advantageously take actions to mitigate the problems caused by the passengers failing to settle into the seats of the vehicle . . . and/or communicate with a remote server to allow human intervention . . . cabin monitoring system 108 advantageously provides for generating a signal corresponding to a passenger out of his or her respective seat and communicating the signal to the vehicle ECU 112 so that the vehicle ECU 112 can take action to mitigate an unsafe condition caused by the passenger being out of his or her respective seat. As used herein, the phrase "unsafe condition" refers to a situation in which a passenger is located in a position in the vehicle, for example outside of the vehicle seats, at which the passenger is at an increased risk for injury in the event of a sudden maneuver or accident by the vehicle”)
(FIG. 3, 332 “passenger within seat boundaries?”, 364 out of seat detection, 348 alert).

With respect to claim 6, Weissert discloses the image data includes image data from more than one camera.
(¶38 “image sensors 142, 144 in the cabin 104 of the vehicle are each configured to generate an image of a portion of the cabin 104, while one or more image sensors 146, 148 may be arranged so as to generate an image of a portion of the exterior of the vehicle 100. The image sensors 142-148 may be video or still image cameras”). 

With respect to claim 12, Weissert discloses the obtained sensor data is received from sensors included in the autonomous vehicle.
(¶38 “image sensors 142, 144 in the cabin 104 of the vehicle are each configured to generate an image of a portion of the cabin 104, while one or more image sensors 146, 148 may be arranged so as to generate an image of a portion of the exterior of the vehicle 100. The image sensors 142-148 may be video or still image cameras”). 

With respect to claim 17, Weissert discloses while a remote assistance session is ongoing, in response to input from a remote operator, transmitting, by the computing system, one or more control commands to the autonomous vehicle.
(¶¶ 82-86 “transmit a signal corresponding to the detected abnormal settling event to a remote server via the transceiver 196. For example, the signal corresponding to the abnormal settling event may be transmitted to a central control server to enable human intervention, for example a remote operator who can resolve the abnormal settling event by taking remote control of the vehicle 100 or communicating with the passengers via the speakers 184 and display 188 to instruct the passengers how to properly load into the vehicle 100”; ¶ 136 “enable human intervention, for example a remote operator mitigating the unsafe condition by taking remote control of the vehicle or warning the passengers via the speakers 184 and/or display 188, to remedy the potentially unsafe condition”). 

With respect to claim 19, Weissert discloses the operations further comprising: 
while a remote assistance session is ongoing, in response to input from a remote operator, implementing one or more control commands for the autonomous vehicle based at least in part on the input from the remote operator.
(¶¶ 82-86 “transmit a signal corresponding to the detected abnormal settling event to a remote server via the transceiver 196. For example, the signal corresponding to the abnormal settling event may be transmitted to a central control server to enable human intervention, for example a remote operator who can resolve the abnormal settling event by taking remote control of the vehicle 100 or communicating with the passengers via the speakers 184 and display 188 to instruct the passengers how to properly load into the vehicle 100”; ¶ 136 “enable human intervention, for example a remote operator mitigating the unsafe condition by taking remote control of the vehicle or warning the passengers via the speakers 184 and/or display 188, to remedy the potentially unsafe condition”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weissert in view of U.S. Patent Application Publication No. 20210110182 to Darnaud et al. (Darnaud)
With respect to claim 3, Weissert fails to explicitly disclose determining that the one or more passengers are violating one or more passenger policies further comprises: 
identifying, by the computing system and based on the image data, an item possessed by the one or more passengers; 
determining, by the computing system, whether the item is included in a list of prohibited items; and
in response to determining that the item is included in the list of prohibited items, determining, by the computing system, that the one or more passengers are violating one or more passenger policies.
Darnaud, for the same field of endeavor, discloses using a camera on board a vehicle monitoring passengers (¶¶ 33-34 “the vehicle comprising an interior space designed to receive a set of passengers, the method comprising the following steps: identification of at least two items of information from two different categories from at least one image from an image sensor on board the vehicle”; ¶63-64) for
determining that the one or more passengers are violating one or more passenger policies (i.e., Fig. 5, 110 “detection of an incident from the items of information and a warning rule) further comprises: 
identifying, by the computing system and based on the image data, an item possessed by the one or more passengers; 
(¶¶ 95-106 “associating said at least two items of information for the detection of a respective incident if the passenger 42 is in possession of the prohibited object and if the movement of a passenger 42 involves movement of the prohibited object”, 111-112)
determining, by the computing system, whether the item is included in a list of prohibited items; 
(¶ 76 “ “prohibited object” is meant any object which may annoy passengers 42 of the vehicle 12 during their journey or which may damage the vehicle 12.”; ¶¶ 95-106 “the detected incident is chosen from among the group consisting of . . . consumption of food or alcohol by one of the passengers 42 in the vehicle 12 . . . one of the passengers 42 smoking . . . presence of a weapon in the interior space 40 . . . the presence of an animal in the interior space 40 . . . associating said at least two items of information for the detection of a respective incident if the passenger 42 is in possession of the prohibited object and if the movement of a passenger 42 involves movement of the prohibited object”) and
in response to determining that the item is included in the list of prohibited items, determining, by the computing system, that the one or more passengers are violating one or more passenger policies.
(claim 5 “the presence of a prohibited object and the movement of one of the passengers, the warning rule is specific in associating said at least two items of information for the detection of a respective incident if the passenger is in possession of the prohibited object and if the movement of the passenger involves the displacement of the prohibited object”; ¶ 14 “the prohibited object is chosen from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or a piece of luggage having a maximum dimension greater than a predetermined threshold . . .the detection of a respective incident if the passenger is in possession of the prohibited object and if the passenger's movement involves movement of the prohibited object”; ¶ 18 “the presence of a prohibited object”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to perform the prohibited item violation possession by a passenger detection disclosed by Darnaud, in the system of Weissert in order to improve detection and processing of prohibited events in the vehicle and to improve safety by issuing a warning (Darnaud, ¶¶ 10, 11, 230-231). 
With respect to claim 4, Weissert in view of Darnaud disclose wherein determining that the one or more passengers are violating one or more passenger policies can be based both on an item possessed by the one or more passengers and pose data for the one or more passengers.
(Darnaud, ¶¶ 14- 16 “According to other advantageous aspects of the invention, the electronic generation device comprises one or more of the following characteristics, taken in isolation or in any technically feasible combination: the prohibited object is chosen from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or a piece of luggage having a maximum dimension greater than a predetermined threshold; the characteristic movement or posture of one of the passengers may be chosen from among the set of passengers consisting of: an extension of the passenger's arm for a time interval less than a predetermined threshold interval; repeated movement of the passenger's hand towards the mouth of said passenger; a movement of the passenger's hand towards a furnishing element of the vehicle; a movement of the passenger's hand towards another passenger; a seated position with the passenger's leg extended onto another seat; and a closed first of the passenger” 18 “for two items of information relating to the presence of a prohibited object and to the movement of one of the passengers”; 30 “presence of a prohibited object or an animal in the bus stop; a characteristic movement or posture of one of the passengers”; 120). 

With respect to claim 7, Weissert discloses wherein determining that the one or more passengers are violating one or more passenger policies further comprises: 
identifying, by the computing system, pose data for the one or more passengers based on image data; 
(¶¶ 10, 12, 13, 59-68)
determining, by the computing system, a list of potential passenger scenarios1 associated with the one or more passengers based on the pose data; and 
(¶¶ 62 “use the object tracking techniques to estimate a single center point of the passengers based on the image data 220 in a manner generally known in the art, and store the estimated key points in the passenger location data 224”; 68 “associated seat boundaries depend on whether the passenger locations are based on the hip points of the passengers or the shoulder points of the passengers. For instance, the seat boundaries for a passengers' shoulders are higher on the seat than the seat boundaries for the passengers' hips to reflect that the safe position for passengers' shoulders are naturally higher than the safe position for passengers' hips. In the example depicted in FIG. Sb, the passenger location point 620c is inside the seat boundaries 640a, 640b (for the purposes of the described method 300, only one of the seat boundaries 640a, 640b is used, though the reader should appreciate that inner and outer seat boundaries may be used in a similar manner as discussed below with reference to the process 500). Likewise, in FIG. 9b, both passengers' respective locations 624c, 626c are within the associated seat boundary 644, 646; 69-72 describing scenarios of whether the pose data is outside of a seat boundary based on pose, i.e., shoulder, hip joints etc., within a settling time)
generating, by the computing system, a confidence score for each potential passenger scenario from the list of potential scenarios,
the confidence score for a particular potential passenger scenario from the list of potential passenger scenarios indicating an estimated likelihood that the one or more passengers is participating in the particular potential passenger scenario from the list of potential passenger scenarios.
	However, Weissert fails to disclose 
generating, by the computing system, a confidence score for each potential passenger scenario from the list of potential scenarios, the confidence score for a particular potential passenger scenario from the list of potential passenger scenarios indicating an estimated likelihood that the one or more passengers is participating in the particular potential passenger scenario from the list of potential passenger scenarios.
Darnaud, from the same field of endeavor, discloses 
identifying, by the computing system, pose data for the one or more passengers based on image data; 
(Darnaud, 100, FIG. 5) (Darnaud, ¶¶ 14- 16 “According to other advantageous aspects of the invention, the electronic generation device comprises one or more of the following characteristics, taken in isolation or in any technically feasible combination: the prohibited object is chosen from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or a piece of luggage having a maximum dimension greater than a predetermined threshold; the characteristic movement or posture of one of the passengers may be chosen from among the set of passengers consisting of: an extension of the passenger's arm for a time interval less than a predetermined threshold interval; repeated movement of the passenger's hand towards the mouth of said passenger; a movement of the passenger's hand towards a furnishing element of the vehicle; a movement of the passenger's hand towards another passenger; a seated position with the passenger's leg extended onto another seat; and a closed first of the passenger” 18 “for two items of information relating to the presence of a prohibited object and to the movement of one of the passengers”; 30 “presence of a prohibited object or an animal in the bus stop; a characteristic movement or posture of one of the passengers”; 120)
determining, by the computing system, a list of potential passenger scenarios associated with the one or more passengers based on the pose data; and 
(Darnaud, 110, 120, FIG. 5) 
generating, by the computing system, a confidence score for each potential passenger scenario from the list of potential scenarios, the confidence score for a particular potential passenger scenario from the list of potential passenger scenarios indicating an estimated likelihood that the one or more passengers is participating in the particular potential passenger scenario from the list of potential passenger scenarios.
(Darnaud, 130, FIG. 5 “calculation of probability of detection”; ¶ 23 “processing module is designed to send the command or the request for assistance as a function of a level of probability of detection of the incident calculated by the device”; 136-139 “The probability level reflects the probability that said detected incident actually takes place in the vehicle 12. For example, a probability level of 100% indicates that the incident takes place with certainty. The level of probability is determined, for example, according to the level of reliability of each item of information used for the detection of the incident. The level of probability is also determined from the reliability of the associated warning rule. The reliability of the warning rule is, for example, determined from a success rate of detection of the incident from an information database”; 161-163”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to identify pose data and scenarios based on the pose data and generate a confidence score for a particular passenger in the scenario as disclosed by Darnaud, in the system of Weissert in order to confirm a prohibited event before taking action in order to reduce false positives and consequences thereof (Darnaud ¶¶ 162-164). 

With respect to claim 8, Weissert in view of Darnaud disclose 
determining, by the computing system for each respective potential passenger scenario in the list of potential passenger scenarios, whether the confidence score associated with the respective potential passenger scenario has a confidence score above a predetermined threshold; and 
in response to determining that a respective potential passenger scenario has a confidence score that exceeds the predetermine threshold, determining, by the computing system, whether the respective potential passenger scenario is included in a list of banned passenger scenarios.
(Darnaud, ¶¶ 162-164 “when the detection probability level is less than a threshold probability in order then to allow the operator to confirm the reality of the incident before making a decision. The threshold probability is, for example, less than 75%”; 130, FIG. 5). 

With respect to claim 9, Weissert in view of Darnaud disclose in accordance with a determination that at least one potential passenger scenario in the list of potential passenger scenarios is included in the list of banned passenger scenarios and has an associated confidence score that exceeds the predetermined threshold, 
determining, by the computing system, that the one or more passengers are violating one or more passenger policies.
(130, FIG. 5 confirmation of violation detected in 100-110, per citations below)
(Darnaud, ¶¶ 162-164 “when the detection probability level is less than a threshold probability in order then to allow the operator to confirm the reality of the incident before making a decision. The threshold probability is, for example, less than 75%”). 

With respect to claim 10, Weissert in view of Darnaud disclose 
wherein the sensor data includes audio data captured by a microphone.
(Darnaud, ¶ 64 “Each additional sensor 37 is able to provide at least one piece of data relating to the interior and/or the exterior of the vehicle 12. Each additional sensor 37 is chosen from among the group consisting of: a presence sensor, a sound sensor, an infrared sensor, a weight sensor and a temperature sensor”) 

With respect to claim 11, Weissert in view of Darnaud disclose , wherein confidence scores are generated, at least in part, based on audio data.
(Darnaud, ¶¶ 162-164 “when the detection probability level is less than a threshold probability in order then to allow the operator to confirm the reality of the incident before making a decision. The threshold probability is, for example, less than 75%”). 
(Darnaud, ¶ 64 “Each additional sensor 37 is able to provide at least one piece of data relating to the interior and/or the exterior of the vehicle 12. Each additional sensor 37 is chosen from among the group consisting of: a presence sensor, a sound sensor, an infrared sensor, a weight sensor and a temperature sensor”) 



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weissert in view of U.S. Patent Application Publication No. 20190243355 to Izu et al. (Izu)
With respect to claim 13, Weissert fails to explicitly disclose wherein a data transfer rate at which sensor data is received from the autonomous vehicle is variable.
Izu, from the same field of endeavor, also discloses a remote operator interacting with a vehicle (i.e., FIG. 1, FIG. 2 control device 3, moving object 2; ¶ 2 “a remote control system for remotely controlling a moving object and its communication method”; ¶40 “the remote control system 1 according to the first embodiment remotely controls a moving object 2. The remote control system 1 according to the first embodiment includes, besides the moving object 2 which autonomously moves, a control device 3 that controls the moving object 2”) wherein a data transfer rate at which sensor data is received from the autonomous vehicle is variable.
(¶ 10-13 “image quality changing means increases a frame rate of the image data taken by the shooting means and lowers the resolution of the image data according to the increase in the frame rate when at least one of the following conditions is satisfied . . . condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases . . . the predetermined range included in the image data changed by the image quality changing means for the operator”)
(FIG. 5 operator input changing image quality (resolution), i.e., low image resolution, increased frame rate, high image resolution, lower frame rate)
(¶63 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate.”)
(¶68-69 “a predetermined value(s) for the moving speed and an amount(s) of reduction in the resolution (hereinafter also referred to as a resolution reduction amount) . . .  the image processing unit 23 may reduce the resolution of images of image data taken by the camera 21 as the moving speed of the moving object 2 detected by the speed sensor 22 increases. As a result, although the frame rate of image data take by the camera 21 increases as the moving speed of the moving object 2 increases, the communication load can be effectively reduced by gradually lowering the resolution of the image data. Therefore, it is possible to effectively reduce the amount of communication according to the moving speed of the moving object 2 and thereby to reduce the communication load.”) 
(¶70 “image processing unit 23 may lower the resolution of images of image data taken by the camera 21 by using an experimentally-obtained function or the like.”) 
(¶ 79 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate”). 
(¶81-83 “the image processing unit 23 can maintain the high quality of the line-of-sight direction area that the operator is looking at and effectively reduce the communication load at the same time by transmitting the image data in which the resolution has been changed to a low resolution only in the area that the operator is not looking at to the image display unit 52 of the display device 5 . . . The predetermined range of the line-of-sight direction area is, for example, set (i.e., defined) in advance in the memory or the like, but the operator can arbitrarily change the setting through the controller device 4”; abstract “a condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases”; ¶ 46 “the image processing unit 23 may increase the frame rate of image data taken by the camera 21 when a setting of the camera 21 is changed through the controller device 4 so that the frame rate of the image data increases”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for a data transfer rate at which sensor data is received from the autonomous vehicle of Weissert to be variable, as taught by Izu, in order to provide the remote operator with high quality image data for the portions of image data the remote operator desires to see while also maintaining a reduced communication load (i.e., Izu ¶87). 

With respect to claim 14, Weissert fails to explicitly disclose 

in response to input from the remote operator, transmitting, by the computing system, a command to the autonomous vehicle that results in a change to the data transfer rate at which sensor data is received from the autonomous vehicle from a first rate to a second rate.
Izu, from the same field of endeavor, also discloses a remote operator interacting with a vehicle (i.e., FIG. 1, FIG. 2 control device 3, moving object 2; ¶ 2 “a remote control system for remotely controlling a moving object and its communication method”; ¶40 “the remote control system 1 according to the first embodiment remotely controls a moving object 2. The remote control system 1 according to the first embodiment includes, besides the moving object 2 which autonomously moves, a control device 3 that controls the moving object 2”) wherein 
in response to input from the remote operator, transmitting, by the computing system, a command to the autonomous vehicle that results in a change to the data transfer rate at which sensor data is received from the autonomous vehicle from a first rate to a second rate.
(i.e., remote operator controls movement of the moving body, and the remote operator input such as movement speed, viewing area and viewing angle of an HUD worn by operator results in a change to the data transfer rate at which sensor data received from the moving body) 
(¶ 10-13 “image quality changing means increases a frame rate of the image data taken by the shooting means and lowers the resolution of the image data according to the increase in the frame rate when at least one of the following conditions is satisfied . . . condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases . . . the predetermined range included in the image data changed by the image quality changing means for the operator”)
(FIG. 5 operator input changing image quality (resolution), i.e., low image resolution, increased frame rate, high image resolution, lower frame rate)
(¶63 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate.”)
(¶68-69 “a predetermined value(s) for the moving speed and an amount(s) of reduction in the resolution (hereinafter also referred to as a resolution reduction amount) . . .  the image processing unit 23 may reduce the resolution of images of image data taken by the camera 21 as the moving speed of the moving object 2 detected by the speed sensor 22 increases. As a result, although the frame rate of image data take by the camera 21 increases as the moving speed of the moving object 2 increases, the communication load can be effectively reduced by gradually lowering the resolution of the image data. Therefore, it is possible to effectively reduce the amount of communication according to the moving speed of the moving object 2 and thereby to reduce the communication load.”) 
(¶70 “image processing unit 23 may lower the resolution of images of image data taken by the camera 21 by using an experimentally-obtained function or the like.”) 
(¶ 79 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate”). 
(¶81-83 “the image processing unit 23 can maintain the high quality of the line-of-sight direction area that the operator is looking at and effectively reduce the communication load at the same time by transmitting the image data in which the resolution has been changed to a low resolution only in the area that the operator is not looking at to the image display unit 52 of the display device 5 . . . The predetermined range of the line-of-sight direction area is, for example, set (i.e., defined) in advance in the memory or the like, but the operator can arbitrarily change the setting through the controller device 4”; abstract “a condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases”; ¶ 46 “the image processing unit 23 may increase the frame rate of image data taken by the camera 21 when a setting of the camera 21 is changed through the controller device 4 so that the frame rate of the image data increases”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for an input of the remote operator in Weissert to transmit a command to the autonomous vehicle in Weissert that results in a change to the data transfer rate at which sensor data is received from the autonomous vehicle from a first rate to a second rate, as taught by Izu, in order to provide the remote operator with high quality image data for the portions of image data the remote operator desires to see while also maintaining a reduced communication load (i.e., Izu ¶87). 

With respect to claim 15, Weissert fails to explicitly disclose a resolution of the sensor data that is received from the autonomous vehicle is variable.
Izu, from the same field of endeavor, also discloses a remote operator interacting with a vehicle (i.e., FIG. 1, FIG. 2 control device 3, moving object 2; ¶ 2 “a remote control system for remotely controlling a moving object and its communication method”; ¶40 “the remote control system 1 according to the first embodiment remotely controls a moving object 2. The remote control system 1 according to the first embodiment includes, besides the moving object 2 which autonomously moves, a control device 3 that controls the moving object 2”) wherein a resolution of the sensor data that is received from the autonomous vehicle is variable.
(¶ 10-13 “image quality changing means increases a frame rate of the image data taken by the shooting means and lowers the resolution of the image data according to the increase in the frame rate when at least one of the following conditions is satisfied . . . condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases . . . the predetermined range included in the image data changed by the image quality changing means for the operator”)
(FIG. 5 operator input changing image quality (resolution), i.e., low image resolution, increased frame rate, high image resolution, lower frame rate)
(¶63 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate.”)
(¶68-69 “a predetermined value(s) for the moving speed and an amount(s) of reduction in the resolution (hereinafter also referred to as a resolution reduction amount) . . .  the image processing unit 23 may reduce the resolution of images of image data taken by the camera 21 as the moving speed of the moving object 2 detected by the speed sensor 22 increases. As a result, although the frame rate of image data take by the camera 21 increases as the moving speed of the moving object 2 increases, the communication load can be effectively reduced by gradually lowering the resolution of the image data. Therefore, it is possible to effectively reduce the amount of communication according to the moving speed of the moving object 2 and thereby to reduce the communication load.”) 
(¶70 “image processing unit 23 may lower the resolution of images of image data taken by the camera 21 by using an experimentally-obtained function or the like.”) 
(¶ 79 “the remote control system 1 according to the first embodiment increases the frame rate of image data taken by the camera 21 of the moving object 2 when the moving speed of the moving object 2 increases. Further, the remote control system 1 lowers the resolution of the image data taken by the camera 21 according to the increase in the frame rate”). 
(¶81-83 “the image processing unit 23 can maintain the high quality of the line-of-sight direction area that the operator is looking at and effectively reduce the communication load at the same time by transmitting the image data in which the resolution has been changed to a low resolution only in the area that the operator is not looking at to the image display unit 52 of the display device 5 . . . The predetermined range of the line-of-sight direction area is, for example, set (i.e., defined) in advance in the memory or the like, but the operator can arbitrarily change the setting through the controller device 4”; abstract “a condition that a setting is changed through the controller means so that the frame rate of the image data taken by the shooting means increases”; ¶ 46 “the image processing unit 23 may increase the frame rate of image data taken by the camera 21 when a setting of the camera 21 is changed through the controller device 4 so that the frame rate of the image data increases”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for a resolution of sensor data is received from the autonomous vehicle of Weissert to be variable, as taught by Izu, in order to provide the remote operator with high quality image data for the portions of image data the remote operator desires to see while also maintaining a reduced communication load (i.e., Izu ¶87). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weissert in view of U.S. Patent Application Publication No. 2019/0270408 to Castro et al. (Castro)
With respect to claim 16, Weissert discloses: 
while a remote assistance session is ongoing, enabling, by the computing system, communication between the one or more passengers and the remote operator.
(¶ 82 “remote operator who can resolve the abnormal settling event by taking remote control of the vehicle 100 or communicating with the passengers via the speakers 184 and display 188 to instruct the passengers how to properly load into the vehicle 100 . . . a remote operator can intervene and determine why the passengers have not properly settled into the vehicle 100 and instruct the passengers how to load into the vehicle.”; ¶ 86 “processing system 150 to communicate with a remote server to enable human intervention to assist the passenger in properly settling into the vehicle”)
	Weissert at least suggests that the communication is two-way in the citations above, but the phrase “two- way communication” is not explicitly recited. 
	Castro, from the same field of endeavor, discloses while a remote assistance session is ongoing, enabling, by the computing system, communication between the one or more passengers and the remote operator (¶¶ 11, 14, 48, 53). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date for the communication between the passengers and the remote operator in Weissert to be two-way communication, as taught by Castro, in order to improve the effectiveness of remote assistance, since two-way communication allows the passengers to speak directly to the remote operator and provide further details and feedback on any potential issues (i.e., Castro, ¶ 48) thereby improving potential solutions to any problems faced. 

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition for “scenarios”, but can include a determination that “the passenger has extended their arm outside of the vehicle” (¶125 “determine that the passenger has extended their arm outside of the vehicle . . . determine whether this scenario is a violation of the passenger policy”).